DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
In a preliminary amendment filed 1/6/2022, Applicant amended the drawings.  This amendment is acknowledged.  Claims 1-15, filed 6/25/2021, are pending and are currently being examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/28/2021 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christian US Pat. No. 5,526,800.
Christian teaches:
In Reference to Claim 1
An arrow rest (10, Fig. 1-5) comprising: 
a first body portion arranged for attachment to an archery bow (a first frame mount formed by portions 62/51/44 to form a first solid bow attachment body portion which has a first end 62 that secures the arrow rest to bow riser 11 and a second end 44 that connects the first body portion to the pivotal to second portion formed by pivot frame 21/50 via screw 46, Fig. 1-5); and 
a second body portion attached to the first body portion (pivot frame 21/50 attaches to the first portion at a second end 44 via screw 46, Fig. 1-5), the second body portion comprising an arrow support member (arrow supports 12/14), the second body portion moveable with respect to the first body portion along an arcuate path (the pivotal second portion moves along an arcuate path as shown by arrow 21a/50a, Fig. 1-2, along the track surface 44c relative the keeper 50 of the pivotal second portion).  
In Reference to Claim 2
The arrow rest of claim 1, the first body portion comprising a track, the track comprising an arcuate shape (an arcuate track is formed by 44 by which the second portion is adjustable and movable relative to, Fig. 1-2).  
In Reference to Claim 3
The arrow rest of claim 2, the second body portion comprising a cavity, a portion of the track oriented in the cavity (the track 44 is oriented in an open area/cavity between members 50/21 of the second portion, Fig. 1-3).  
In Reference to Claim 4
The arrow rest of claim 1, the first body portion comprising a recessed channel, the recessed channel comprising an arcuate shape (a central recessed channel is formed between 44a/b of 44, which follows the same arcuate track shape, Fig. 1/3).  
In Reference to Claim 5
The arrow rest of claim 4, the second body portion comprising a protrusion oriented in the recessed channel (protrusion 46 extends into the channel to connect the pivot frame 21 to the holder 50, Fig. 3-4).  
In Reference to Claim 6
The arrow rest of claim 1, the arrow support member comprising a contact point arranged to contact an arrow, wherein moving the second body portion with respect to the first body portion rotates the arrow support member about the contact point (the arcuate path shape (21a/50a) rotates the frame 21 about the arrow contact surface, where the arrow support 12/14 extend radially from the pivot axis aligned with the arrow axis 42, Fig. 1-2, Col. 4 lines 4-20).  
In Reference to Claim 7
The arrow rest of claim 6, the contact point comprising a center of the arcuate path (the arcuate path shape (21a/50a) rotates the frame 21 about the arrow contact surface, where the arrow support 12/14 extend radially from the pivot axis aligned with a center arrow axis 42, Fig. 1-2, Col. 4 lines 4-20).  
In Reference to Claim 8
The arrow rest of claim 1, comprising an adjustment mechanism arranged to move the second body portion with respect to the first body portion (the second portion moves relative the first portion by rotating the threaded adjustment member 56).  
In Reference to Claim 9
The arrow rest of claim 8, the adjustment mechanism rotatably engaged with the second body portion (threaded shaft 56 rotates relative the second body portion 50 via rotation of head 56a, Fig. 2, Col. 3 lines 41-50, Col. 4 lines 7-12).  
In Reference to Claim 10
The arrow rest of claim 9, the adjustment mechanism comprising a roller, the roller contacting the first body portion (the threaded shaft 56 rolls or rotates relative the teeth 44c on the first member to adjust the position of the second portion relative the first portion, Fig. 1-2, 5, Col. 3 lines 41-50).  
In Reference to Claim 11
The arrow rest of claim 8, the adjustment mechanism comprising gear teeth (interacting gear teeth 44c on the track 44 mesh with threaded shaft 56 on portion 50, Fig. 1-2, 5).  
In Reference to Claim 12
An arrow rest (10, Fig. 1-5) comprising: 
a first body portion arranged for attachment to an archery bow (a first frame mount formed by portions 62/51/44 to form a first solid bow attachment body portion which has a first end 62 that secures the arrow rest to bow riser 11 and a second end 44 that connects the first body portion to the pivotal to second portion formed by pivot frame 21/50 via screw 46, Fig. 1-5), the first body portion comprising a track, the track comprising an arcuate shape (an arcuate track is formed by 44 by which the second portion is adjustable and movable relative to, Fig. 1-2); and 
a second body portion attached to the first body portion (pivot frame 21/50 attaches to the first portion at a second end 44 via screw 46, Fig. 1-5), the second body portion comprising an arrow support member (arrow supports 12/14), the second body portion moveable with respect to the first body portion along the track (the pivotal second portion moves along an arcuate path as shown by arrow 21a/50a, Fig. 1-2, along the track surface 44c relative the keeper 50 of the pivotal second portion).  
In Reference to Claim 13
The arrow rest of claim 12, the arcuate shape comprising a rotation axis, the arrow support member extending in a radial direction from the rotation axis (the arcuate path shape (21a/50a) rotates the frame 21 about the arrow contact surface, where the arrow support 12/14 extend radially from the pivot axis aligned with the arrow axis 42, Fig. 1-2, Col. 4 lines 4-20).  
In Reference to Claim 14
The arrow rest of claim 12, the arcuate shape comprising a rotation axis, the arrow support member intersecting the rotation axis (the arcuate path shape (21a/50a) rotates the frame 21 about the arrow contact surface, where the arrow support 12/14 extend radially from the pivot axis aligned with the arrow axis 42 where the arrow supports intersect and hold the arrow thereon, Fig. 1-2, Col. 4 lines 4-20).  
In Reference to Claim 15
The arrow rest of claim 14, the second body portion comprising a first position and a second position with respect to the first body portion, the arrow support member intersecting the rotation axis in the first position and the second position (the arrow supports 12/14 extend to the arrow contacting portion where the rotation axis resides, where movement of the frame 21 relative the first portion rotates the arrow supports about but still in contact with an arrow support/rotation axis 42, Fig. 1-2, Col. 4 lines 4-20).  
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Fletcher (4,803,971), Saunders (4,865,007), Saunders (5,249,565), Finkel (5,482,025), Doty (7,748,371) teach similar arrow rests with mounts having a second portion movable along an arcuate path relative a first portion.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711